Citation Nr: 1732878	
Decision Date: 08/14/17    Archive Date: 08/23/17

DOCKET NO.  14-22 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for hiatal hernia.

2.  Entitlement to service connection for ulcerative colitis.

3.  Entitlement to service connection for diverticulitis.


REPRESENTATION

Appellant represented by:	Melanie J. Rhodes, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to January 1978, with additional service in the Army National Guard.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  Current jurisdiction lies with the RO in Albuquerque, New Mexico.

In April 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After a review of the record, the Board finds that further development is needed.

The Veteran contends that he developed a hiatal hernia, ulcerative colitis, and diverticulitis after he was hit in the stomach by an M16 rifle butt by his drill sergeant during basic training.  The National Personnel Records Center was unable to provide the Veteran's service treatment records during active service, but was able to provide his separation examination and National Guard service treatment records.  The 1978 separation examination did not reveal any abdominal complaints.  The National Guard enlistment examination noted "stomach trouble" in 1987.

At his hearing, the Veteran stated he has been received private treatment for these conditions from 1986, soon after discharge from the National Guard, until 2011, when he transferred treatment to VA medical centers.

The Veteran was afforded a general VA examination in January 2011; however the examiner failed to provided nexus opinions with respect to the claimed disabilities.

VA medical records indicate the Veteran has been treated for abdominal pain and flare-ups related to ulcerative colitis, gastroesophageal reflux (GERD), and his scans showed diverticulitis.  Private treatment records cumulatively noted diagnoses for hiatal hernia, ulcerative colitis, diverticulitis, GERD, and irritable bowel syndrome.  

Dr. Lopez, a private doctor who has been treating the Veteran since 1986 for his gastrointestinal conditions, opined that the current diagnoses of colitis, diverticulitis, and hiatal hernia were caused by the abdominal trauma from his drill instructor in the military and/or began at the time that the Veteran received such abdominal trauma during his military service.  A rationale for was not provided.

Based on the record, a VA examination is needed to determine the current nature and etiologies of the claimed disabilities.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with an appropriate examiner to determine the nature and etiology of his hiatal hernia, ulcerative colitis, and diverticulitis.  The claims folder and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that each disability had onset during or is otherwise related to the Veteran's military service.  

A clear rationale must be provided for each opinion.  A discussion of whether the Veteran's current diagnosis of colitis, diverticulitis, and hiatal hernia is consistent with the nature of trauma and subsequent symptoms that he reportedly experienced.  

If an opinion cannot be provided without resorting to speculation, it must be noted in the examination report, and a rationale or explanation provided for that conclusion.  The examiner is advised that the lack of contemporaneous service treatment records, alone, showing complaints or diagnoses of these conditions is insufficient rationale for a nexus opinion.

2.  The RO must review the requested medical opinion to ensure compliance with the directives of this remand; otherwise, implement corrective procedures.  

3.  Then after undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefits sought remains denied, furnish the Veteran and his attorney a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




